Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 1 of 12 PageID #: 138




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CASEY PEEBLES,                                    )
                                                  )
             Petitioner,                          )
                                                  )
       vs.                                        )           Case No. 4:19CV02660 ERW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
             Respondent.                          )

                                MEMORANDUM AND ORDER

        This matter comes before the Court on Casey Peebles’s (“Petitioner”) amended Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody. ECF No. 6. The United States (“Government”) filed a Response. ECF No. 10.

Petitioner filed a Reply. ECF No. 15.

        An evidentiary hearing is not warranted, as the § 2255 motion, the files, and the records

conclusively show Petitioner is not entitled to relief. See 28 U.S.C. § 2255(b); Roundtree v.

United States, 751 F.3d 923, 925 (8th Cir. 2014) (“A Section 2255 movant is entitled to an

evidentiary hearing ... unless the motion, files, and record conclusively show he is not entitled to

relief.”).

I.      BACKGROUND

        On October 14, 2015, Petitioner was indicted for conspiracy to distribute and possess

with intent to distribute 100 grams or more of heroin, in violation of 21 U.S.C. § 841(a)(1) and

21 U.S.C. § 846 and knowingly and intentionally possessing with intent to distribute more than




                                                 1
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 2 of 12 PageID #: 139




100 grams of heroin in violation of 21 U.S.C. § 841(a)(1). 1 CD ECF No. 327. On October 7,

2016, following a jury trial, Petitioner was convicted of both counts. CD ECF No. 621. On

January 3, 2017, Petitioner was sentenced to 120-months’ imprisonment, and an eight-year term

of supervised release. CD ECF No. 706. Petitioner filed a direct appeal with the United States

Court of Appeals for the Eighth Circuit. CD ECF No. 769. The Eighth Circuit affirmed the

judgment of this Court. CD ECF No. 775. Petitioner then filed the current motion, asserting his

conviction should be set aside because his counsel was ineffective. ECF No. 6.

II.     STANDARD

        A federal prisoner who seeks relief under 28 U.S.C. § 2255 on grounds “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, may move the court which

imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). To

obtain relief under § 2255, the petitioner must establish a constitutional or federal statutory

violation constituting “a fundamental defect which inherently results in a complete miscarriage

of justice.” United States v. Gomez, 326 F.3d 971, 974 (8th Cir. 2003) (quoting United States v.

Boone, 869 F.2d 1089, 1091 n.4 (8th Cir. 1989)).

        Claims brought under § 2255 may be limited by procedural default. A petitioner “cannot

raise a non-constitutional or non-jurisdictional issue in a § 2255 motion if the issue could have

been raised on direct appeal but was not.” Anderson v. United States, 25 F.3d 704, 706 (8th Cir.


1
  See Criminal Case United States v. Thomas Rander et al, No. 4:14CR345 ERW. CD ECF will indicate citations to
the criminal case docket in this matter.


                                                      2
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 3 of 12 PageID #: 140




1994). Claims, including those concerning constitutional and jurisdictional issues, unraised on

direct appeal cannot subsequently be raised in a § 2255 motion unless the petitioner establishes

“(1) cause for default and actual prejudice or (2) actual innocence.” United States v. Moss, 252

F.3d 993, 1001 (8th Cir. 2001) (citing Bousley v. United States, 523 U.S. 614, 621–22 (1998)).

       However, ineffective assistance of counsel claims may be raised for the first time in a §

2255 motion even if they could have been raised on direct appeal. Massaro v. United States, 538

U.S. 500, 504 (2003). This exception is in place to prevent petitioners from being forced “to

raise the issue before there has been an opportunity fully to develop the factual predicate for the

claim.” Id. Additionally, a petitioner’s attorney may serve as counsel for both the trial and

appellate case, and it is unlikely that the attorney would raise a claim of his own ineffective

assistance on appeal. See United States v. Rashad, 331 F.3d 908, 911 (D.C. Cir. 2003).

       To excuse procedural default, however, a petitioner, raising a constitutional claim for the

first time in a § 2255 proceeding, still must demonstrate cause and prejudice. Anderson, 25 F.3d

at 706. Ordinarily, issues that were raised and decided on direct appeal cannot be relitigated in a

§ 2255 motion. United States v. Wiley, 245 F.3d 750, 752 (8th Cir. 2001). Exceptions to this

rule are recognized only upon production of convincing new evidence of actual innocence and

are available only in the extraordinary case. Id.

       If the petitioner’s claims are not procedurally barred, the Court must hold an evidentiary

hearing to consider the claims “[u]nless the motion and files and records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Shaw v. United

States, 24 F.3d 1040, 1043 (8th Cir. 1994). A petitioner is entitled to an evidentiary hearing

“when the facts alleged, if true, would entitle [the petitioner] to relief.” Payne v. United States,


                                                    3
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 4 of 12 PageID #: 141




78 F.3d 343, 347 (8th Cir. 1996) (citation omitted). However, a court may dismiss a claim

without a hearing “if the claim is inadequate on its face or if the record affirmatively refutes the

factual assertions upon which it is based.” Shaw, 24 F.3d at 1043.

III.   DISCUSSION

       Petitioner asserts one ground for why his conviction should be vacated; he claims he

received ineffective assistance of counsel. Petitioner claims: (1) at the close of the government’s

case-in-chief, the close of all evidence, and at the close of the government’s closing argument,

trial counsel failed to move for a mistrial or curative instructive when the government made

prejudicial misrepresentations during opening statement and continued those prejudicial

misrepresentations during closing argument which constituted prosecutorial misconduct and

prejudiced the defense; (2) trial counsel failed to investigate, contact, interview, subpoena, or

depose Joseph Rander, a non-testifying, alleged co-conspirator and co-defendant, prior to trial

when Rander’s post-trial affidavit reveals Rander’s testimony would have squarely challenged

Quantiae Harris’ testimony (an incentivized confidential informant) particularly when the

government’s heroin charges rested solely on Harris’ alleged eyewitness testimony that

Petitioner received heroin from Rander; and (3) at the conclusion of all evidence, trial counsel

failed to move for a mistrial where a variance arose when the proof offered at trial departed from

the allegations in the Superseding Indictment in that the government may have offered evidence

sufficient to establish a crime, but it is not the crime alleged in the Superseding Indictment.

       When a habeas petitioner claims ineffective assistance of counsel, the Court’s decision

must be made “on an ad hoc basis. In each case [the Court] must weigh, among other factors, the

time afforded counsel, the experience of counsel, the gravity of the charge, and the complexity of


                                                  4
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 5 of 12 PageID #: 142




the possible defenses as well as the accessibility of witnesses to counsel.” Wolfs v. Britton, 509

F.2d 304, 309 (8th Cir. 1975). To be successful on a claim of ineffective assistance of counsel,

the petitioner must satisfy a two-prong test. Strickland v. Washington, 466 U.S. 668, 687–88

(1984). Specifically, the petitioner must demonstrate: (1) counsel’s performance was deficient in

that “counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

the defendant by the Sixth Amendment”; and (2) counsel’s “deficient performance prejudiced the

defense.” Id. at 687; see also Auman v. United States, 67 F.3d 157, 162 (8th Cir. 1995). The

Court may address the two Strickland prongs in any order, and if a petitioner fails to make a

sufficient showing on one prong, the Court need not address the other prong. Strickland, 466

U.S. at 697; see also United States v. Walker, 324 F.3d 1032, 1040 (8th Cir. 2003) (finding no

need to address the second prong of Strickland after petitioner failed to satisfy the first prong).

   a. Failure to move for a mistrial or curative instructive when the Government made

       prejudicial misrepresentations

       “[A] two-part test determines whether prosecutorial misconduct has occurred: first, the

prosecutor’s conduct or remarks must have been improper, and second, the remarks or conduct

must have prejudicially affected the defendant’s substantial rights by depriving the defendant of

a fair trial.” Graves v. Ault, 614 F.3d 501, 507 (8th Cir. 2010) (quoting United States v. White,

241 F.3d 1015, 1023 (8th Cir. 2001)). Prosecutor’s conduct will be held to high standards, and

making improper insinuations and assertions misleading the jury constitutes misconduct. United

States v. Johnson, 968 F.2d 768, 770 (8th Cir. 1992). However, “closing arguments of counsel,

are seldom carefully constructed in toto before the event; improvisation frequently results in

syntax left imperfect and meaning less than crystal clear.” James v. Bowersox, 187 F.3d 866,


                                                  5
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 6 of 12 PageID #: 143




868 (8th Cir. 1999). “The prosecutor must limit the closing argument to ‘the evidence and

reasonable inferences that may be drawn from it,’ although the prosecutor may use colorful

language and argue ‘a personal interpretation of the evidence.’” United States v. Mullins, 446

F.3d 750, 760 (8th Cir. 2006) (quoting White, 241 F.3d at 1023).

       Regarding trial counsel’s deficiency, counsel has no duty to object to a prosecutor’s

statements which are not misconduct. Graves, 614 F.3d at 507; see also Dyer v. United States,

23 F.3d 1424, 1426 (8th Cir. 1994) (holding claims deemed meritless cannot be the basis for a

claim of ineffective counsel). To determine whether the remarks deprived Petitioner of a fair

trial the Eighth Circuit looks at three factors: “[f]irst, we consider the cumulative effect of the

misconduct. Second, we examine the strength of the properly admitted evidence of the

defendant’s guilt. Last, we review the curative actions taken by the district court.” United States

v. Beeks, 224 F.3d 741, 745 (8th Cir. 2000).

       Through an examination of the facts, prosecution’s argument was not that Petitioner

directly gave the drugs to Douglas, but through the heroin’s progression of possession, Petitioner

transitively gave Douglas the drugs.

       First, Quantiae Harris, an informant for the police, testified he witnessed Peebles receive

$15,000 to $20,000 worth of heroin from Joseph Rander. Because of Harris’ information, police

were able to establish surveillance of the location where Petitioner received the heroin. Police

witnessed Petitioner enter the residence where Rander and Harris were located and leave

approximately fifteen minutes later with a bulky object in his coat. Officers saw Vernon

Wescott, sitting in the front passenger seat, exit the vehicle parked outside the residence to

urinate. Wescott and Petitioner have distinct physical appearances: Petitioner is short, stocky,


                                                  6
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 7 of 12 PageID #: 144




and has shorter hair, whereas Wescott is taller, thinner, has longer hair, and a lighter skin

complexion. Douglas, located in the backseat of the car, testified that she witnessed Petitioner

enter the residence and Wescott exit the vehicle for a moment to urinate. Furthermore, she

testified she has seen Petitioner process, dice, bag, and sell controlled substances. She testified

he once told her that if they ever get caught, she should hold the drugs in case of a search.

       After the surveillance at the residence, investigators conducted a traffic stop of

Petitioner’s vehicle, where Petitioner was in the driver’s seat, Westcott was in the passenger’s

seat, and Douglas was in the backseat. An officer found 247.3 grams of heroin located on

Douglas.

       Petitioner looks to both the opening statement and closing argument for the alleged

misconduct. Quoting the opening statement, Petitioner claims the prosecution made a materially

false statement to the jury when saying: “So it’s safe to say that we’re looking at somewhere in

the neighborhood of [$15,000] to $20,000 worth of heroin that Ms. [Leah] Douglas had on her

person that she received from Mr. Peebles.” Trial Transcript, Volume I, p. 18, lines 12-16

(emphasis added). Petitioner claims the prosecutor knew Petitioner did not hand the heroin to

Douglas and this language directed toward the jury is a blatant misrepresentation of the facts;

however, Petitioner’s motion did not include prosecution’s proceeding statement: “Now, later

Ms. Douglas eventually cooperated and the heroin went from Peebles to Vernon Wescott back to

Leah Douglas.” It is apparent the Government wanted the jury to draw the inference that

Petitioner transitively gave the drugs to Douglas.

       Petitioner further claims the Government misstated to the jury—through an improper use

of pronouns—who in fact gave the drugs to Douglas in its closing statement:


                                                  7
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 8 of 12 PageID #: 145




       Leah didn’t tell you that she saw Casey Peebles with the narcotics. She didn’t say
       that. She didn’t even say she saw Casey Peebles hand them to Vernon
       Wescott/Binky/Bruce Woods . . . . She didn’t even say that. She just said she saw,
       after they got pulled over, he tossed them back to her. You’ll recall the other car
       stops in this case. Sometimes when you’re a drug dealer and something goes
       south, you do the best you can. You toss it to whoever is next to you. You try to
       hide it somewhere . . . You do the best you can sometimes and that’s what—that’s
       what he did.

The use of an ambiguous pronoun to hide who retained possession of the drug would be an

improper remark; however, that is not what happened here. Through inference, the

Government’s argument was that the heroin traveled in the following way: Rander gave the

drugs to Petitioner, who then handed the drugs to Wescott, who upon being pulled over tossed

the drugs to Douglas.

       The prosecutor did not misrepresent the facts to the jury through improper remarks. In

both the opening and closing statements, the prosecution either preceded or proceeded with the

assertion Petitioner did not give the heroin directly to Douglas. The Government properly

presented its case, which led the jury to reasonably believe the heroin progressed from Petitioner

to Douglas.

       Petitioner’s claim fails on the first prong of the prosecutorial misconduct test.

Accordingly, trial counsel had no basis to move for a mistrial or curative instruction. Petitioner

also fails on the second prong of the test; he was not deprived of a fair trial—the evidence

introduced by the government sufficiently outweighs the potential effect the statements could

have had on the jury.

       In Anderson, the court held that when looking at the context of the entire trial, the

frequency and pervasiveness of the alleged misconduct is of particular importance. Anderson v.



                                                 8
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 9 of 12 PageID #: 146




Goeke, 44 F.3d 675, 679 (8th Cir. 1995). The prosecution’s nine extraneous references or

remarks were considered limited and did not deprive the defendant of a fair trial. Id. Here,

Petitioner alleged two instances of improper remarks both of which did not outweigh the

Government’s presentation of evidence of guilt.

        Because Petitioner’s trial counsel had no duty to object to the prosecutor’s remarks, his

failure to do so was not error. See Garrett v. United States, 78 F.3d 1296, 1302 (8th Cir. 1996)

(“The performance of an attorney is not deficient because the attorney failed to object to

admissible evidence.”). Petitioner’s first claim of ineffective assistance of counsel is denied.

    b. Failure to interview or call co-conspirator Joseph Rander as a witness at trial

        Reasonable assistance includes adequate investigation, consideration of viable theories,

and development of evidence. Cagle v. Norris, 474 F.3d 1090, 1097 (8th Cir. 2007). To succeed

on the claim of ineffective counsel for failing to contact a potential witness, Petitioner must show

that the failure to interview the witness was unreasonable. Strickland, 466 U.S. at 691.

Moreover, Petitioner can only prevail if he makes “a substantial showing that, but for counsel’s

failure to interview the witness in question, there is a reasonable probability that the result of his

trial would be different.” Id. at 694.

        Here, Petitioner asserts his counsel failed to investigate, contact, interview, subpoena, or

depose Joseph Rander, a non-testifying alleged co-conspirator who, based on his post-trial

affidavit, would have completely contradicted the critical testimony of an incentivized

confidential informant. However, Joseph Rander admitted under oath during his own plea

colloquy and in his Guilty Plea Agreement prior to Petitioner’s trial that he distributed heroin to

Petitioner. As such, it was not unreasonable for Petitioner’s trial counsel to not interview


                                                  9
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 10 of 12 PageID #: 147




Rander. Petitioner’s trial counsel was not ineffective for his decision not to interview Joseph

Rander or call him as a witness. See United States v. Staples, 410 F.3d 484, 488 (8th Cir. 2005)

(“The decision not to call a witness is a virtually unchallengeable decision of trial strategy.”).

Therefore, this claim will be denied.

   c. Failure to move for a mistrial or curative instruction where a variance arose when the

       Government failed to prove the existence of the single overall conspiracy charged

       Petitioner alleges trial counsel was ineffective in failing to move for a mistrial or curative

instruction because a variance arose in that the Government failed to prove the existence of a

single conspiracy as charged in the superseding indictment. In order to prove a conspiracy to

distribute drugs, the Government needs to prove: “(1) that there was a conspiracy, i.e., an

agreement to distribute the drugs; (2) that the defendant knew of the conspiracy; and (3) that the

defendant intentionally joined the conspiracy.” United States v. Slagg, 651 F.3d 832 (8th Cir.

2011) (quoting United States v. Jiminez, 487 F.3d 1140, 1146 (8th Cir. 2007)).

       Petitioner does not claim the superseding indictment fails to describe the conspiracy of

which Petitioner was convicted, but rather that the Government’s proof contained evidence of

different conspiracies. Petitioner insists there was not a single conspiracy, but three separate

conspiracies involving cocaine, marijuana, and heroin, and thus evidence of the cocaine and

marijuana conspiracies created a fatal variance.

       “A variance between an indictment and the [g]overment’s proof at trial occurs if the

[g]overment proves multiple conspiracies under an indictment alleging only a single conspiracy.”

United States v. Sanchez, 789 F.3d 827, 835 (8th Cir. 2015), (quoting United States v. McCauley,

715 F.3d 1119, 1124 (8th Cir. 2013). “A single conspiracy may exist even if the participants and


                                                   10
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 11 of 12 PageID #: 148




their activities change over time, and even if many participants are unaware of, or involved in,

some of the transactions.” United States v. Donnell, 596 F.3d 913, 923 (8th Cir. 2010).

“Whether trial evidence established a single conspiracy is determined by the totality of the

circumstances, including consideration of the nature and location of activities and events,

identities of the co-conspirators, and the time frame in which the acts occurred.” Sanchez, 789

F.3d at 835.

       In Donnell, the defendant was charged as a member of one overarching conspiracy but

contends he was only a member of a conspiracy to distribute ecstasy. 596 F.3d at 923. The court

held conspiracies can have multiple objectives that serve the ultimate purpose of the conspiracy,

and each conspirator need not be involved in every objective. Id. at 924. Similarly, the court in

Lopez-Arce held a single conspiracy arose where conspirators to the distribution of cocaine and

methamphetamine were in the same area and all knew each other. United States v. Lopez-Arce,

267 F.3d 775, 782 (8th Cir. 2001).

       Petitioner’s claim a variance was created by the evidence introduced through the

marijuana and cocaine conspiracies fails. The existence of multiple types of narcotics does not

automatically sever an overarching conspiracy. Like the defendants in Donnell and Lopez-Arce,

Petitioner did not need to be involved in the distribution of other narcotics to be a co-conspirator.

Rather, the drug trafficking organization to which he belonged was involved in the distribution

of various drugs throughout St. Louis.

       Here, there was one overarching conspiracy. Because no variance arose, trial counsel

was not ineffective for failing to request a mistrial or curative instruction.

V.     CERTIFICATE OF APPEALABILITY


                                                  11
Case: 4:19-cv-02660-ERW Doc. #: 16 Filed: 02/11/21 Page: 12 of 12 PageID #: 149




       The Court finds Petitioner has not made a substantial showing of the denial of a

constitutional right, as is required before a certificate of appealability can issue. See Cox v.

Norris, 133 F.3d 565, 569 (8th Cir. 1997) (explaining that a “substantial showing” is a showing

the “issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings”). Therefore, the Court shall not issue a certificate of

appealability as to any claims raised in Petitioner’s § 2255 Motion.

       Accordingly,

       IT IS HEREBY ORDERED that Casey Peebles’s amended Motion under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [ECF No. 6] is

DENIED. Petitioner’s Motion is DISMISSED, with prejudice.

       IT IS FURTHER ORDERED that the Court shall not issue a certificate of appealability

as to any claim raised in Petitioner’s § 2255 Motion.

       So Ordered this 11th day of February, 2021.




                                               E. RICHARD WEBBER
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                  12
